Title: From Thomas Jefferson to New Hampshire Legislature, 2 August 1808
From: Jefferson, Thomas
To: New Hampshire Legislature


                  
                     To the Legislature of New Hampshire. 
                     Aug. 2. 1808.
                  
                  In the review, fellow citizens, which, in your address of the 14th. of June, you have taken of the measures pursued since I have been charged with their direction, I read with great satisfaction, and thankfulness the approbation you have bestowed on them; and I feel it an ample reward for any services I may have been able to render.
                  The present moment is certainly eventful, and one which peculiarly requires that the bond of confederation connecting us as a nation should recieve all the strength which unanimity between the national councils & the state legislatures can give it. the depredations committed on our vessels and property on the high seas, the violences to the persons of our citizens employed on that element, had long been the subject of remonstrance and complaint, when, instead of reparation, new declarations of wrong are issued, subjecting our navigation to general plunder. in this state of things our first duty was to withdraw our seafaring citizens & property from abroad, and to keep at home resources so valuable at all times, and so essential, if resort must ultimately be had to force. it gave us time too to make a last appeal to the reason & reputation of nations: in the mean while I see with satisfaction that this measure of self-denial is approved and supported by the great body of our real citizens: that they meet with chearfulness the temporary privations it occasions, and are preparing with spirit to provide for themselves those comforts and conveniencies of life, for which it would be unwise ever more to recur to distant countries. how long this course may be preferable to a more serious appeal must depend for decision on the wisdom of the legislature; unless indeed a return to established principles should remove the existing obstacles to a peaceable intercourse with foreign nations. in every event, fellow-citizens, my confidence is entire that your resolution to maintain our national independance & sovereignty will be as firm as it has been forbearing. and looking back on our history, I am assured by the past, that it’s future pages will present nothing unworthy of the former.
                  I am happy that you approve of the motives of my retirement. I shall carry into it ardent prayers for the welfare of my country, and the sincerest wishes for that of yourselves personally.
                  
                     Th: Jefferson 
                     
                  
               